       Case: 1:18-cv-03550 Document #: 73 Filed: 02/27/19 Page 1 of 3 PageID #:323




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION



ELIZABETH AGUILERA, individually and                      Case No. 1:18-cv-03550
on behalf of herself and all others similarly
situated,                                                 Hon. Edmond Chang
                    Plaintiff,

            vs.

NuWave, LLC,

                    Defendant.



      JOINT MOTION FOR ENTRY OF STIPULATED ORDER RE: DISCOVERY OF
       ELECTRONICALLY STORED INFORMATION AND PAPER DOCUMENTS

            Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the undersigned Plaintiff

and Defendant jointly move for entry of a stipulated order regarding discovery of electronically

stored information and paper documents.

DATED: February 27, 2019                     PEARSON, SIMON & WARSHAW, LLP


                                             By: /s/ Melissa S. Weiner
                                                            MELISSA S. WEINER

                                             Melissa S. Weiner, Esq.
                                             PEARSON, SIMON & WARSHAW, LLP
                                             800 LaSalle Avenue
                                             Suite 2150
                                             Minneapolis, MN 55402
                                             Telephone: (612) 389-0600
                                             Facsimile: (612) 389-0610




000001/01144119_1
       Case: 1:18-cv-03550 Document #: 73 Filed: 02/27/19 Page 2 of 3 PageID #:323



                                          Jeffrey M. Ostrow, Esq.
                                          Jonathan M. Streisfeld, Esq.
                                          Joshua R. Levine, Esq.
                                          KOPELOWITZ OSTROW FERGUSON
                                          WEISELBERG GILBERT
                                          2800 Ponce de Leon Blvd.
                                          Suite 1100
                                          Coral Gables, FL 33134
                                          Telephone: (305)529-8858
                                          Facsimile: (954)525-4300

                                          Hassan A. Zavareei, Esq.
                                          TYCKO & ZAVAREEI LLP
                                          1828 L Street, NW
                                          Suite 1000
                                          Washington, DC 20036
                                          Telephone: (202) 973-0900
                                          Facsimile: (202) 973-0950

                                          Douglas A. Millen, Esq.
                                          Robert J Wozniak, Esq.
                                          Brian M Hogan, Esq.
                                          FREED KANNER LONDON & MILLEN LLC
                                          2201 Waukegan Road
                                          Suite 130
                                          Bannockburn, IL 60015
                                          Telephone: (224) 632-4500
                                          Facsimile: (224) 632-4521

                                          Attorneys for Plaintiff



DATED: February 27, 2019                  PALMERSHEIM & MATHEW LLP


                                          By: /s/ Anand C. Mathew
                                                        ANAND C. MATHEW

                                          Anand C. Mathew, Esq.
                                          Palmersheim & Mathew LLP
                                          401 N. Franklin Street,
                                          Suite 4S
                                          Chicago, IL 60654
                                          Telephone: (312) 319-1791
                                          acm@thepmlawfirm.com

                                          Attorneys for Defendant




000001/01144119_1                                2
                    JOINT MOTION FOR ENTRY OF STIPULATED ORDER RE: DISCOVERY OF
                     ELECTRONICALLY STORED INFORMATION AND PAPER DOCUMENTS
       Case: 1:18-cv-03550 Document #: 73 Filed: 02/27/19 Page 3 of 3 PageID #:323




                                   CERTIFICATE OF SERVICE

            I, Melissa S. Weiner, hereby certify that on February 27, 2019, a copy of the foregoing

JOINT MOTION FOR ENTRY OF STIPULATED ORDER RE: DISCOVERY OF

ELECTRONICALLY STORED INFORMATION AND PAPER DOCUMENTS was filed with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to all

attorneys of record.

                                                       /s/ Melissa S. Weiner
                                                       Melissa S. Weiner




000001/01144119_1                                  3
                    JOINT MOTION FOR ENTRY OF STIPULATED ORDER RE: DISCOVERY OF
                     ELECTRONICALLY STORED INFORMATION AND PAPER DOCUMENTS
